Exhibit 10.1

AMENDMENT NO. 3

TO

EMPLOYMENT AGREEMENT

This AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of
July 22, 2020, by Burlington Coat Factory Warehouse Corporation, a Florida
corporation (the “Company”), and Joyce Manning Magrini (“Executive”).

W I T N E S S E T H.

WHEREAS, the parties hereto entered into that certain Employment Agreement,
dated as of October 13, 2009 (the “Employment Agreement”) (capitalized terms
used and not otherwise defined herein shall have the meanings given to such
terms in the Employment Agreement); and

WHEREAS, the parties hereto desire to amend the Employment Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.

The definition of “Expiration Date” in Section 1 of the Employment Agreement is
hereby amended in its entirety to read as follows:

“Expiration Date” means December 31, 2020 (or, if so agreed to by the parties, a
later date preceding May 31, 2021).

2.

Section 2 of the Employment Agreement is hereby amended to add the following
subsection 2(d) at the end thereof:

(d) Following the Expiration Date, the Executive shall provide at least ten (10)
hours of consulting services to the Company on a calendar month basis, pro-rated
for any partial months of service, until May 31, 2021 (the “Consulting Period
Expiration Date,” and the period from the Expiration Date to the Consulting
Period Expiration Date, the “Consulting Period”).  During the Consulting Period,
the Executive shall provide, at the request of the Company’s Chief Executive
Officer, consulting services relating to human resources matters, including
consulting with and supporting the Executive’s successor at the Company.  

3.

Section 3 of the Employment Agreement is hereby amended to add the following
subsection 3(m) at the end thereof:

(m) During the Consulting Period, except as explicitly provided for herein,
Executive shall not be entitled to any of the compensation or benefits set forth
in Sections 3(a) – 3(g) of this Agreement or any other compensation or benefits
provided by Company;

--------------------------------------------------------------------------------

provided, however, that (i) the Executive shall be paid for services provided to
the Company during the Consulting Period at an hourly rate that shall be
mutually agreed upon by Executive and the Company, (ii) the Executive shall
remain eligible for an annual bonus under the Senior Management Bonus Plan for
the fiscal year in which the Expiration Date occurs, to the extent targets
thereunder are achieved for such year, pro rated based on the number of days of
such fiscal year on which Executive was employed by the Company prior to the
Expiration Date, which payment shall be made when the bonus payments for such
fiscal year are otherwise due, and (iii) Executive shall continue to vest in
Executive’s outstanding option awards, with the unvested portion of the
Executive’s outstanding option awards as of the Consulting Period Expiration
Date eligible for the retirement pro-rata vesting treatment specified in the
fiscal 2019 option award agreement.      

4.

Section 4(a) of the Employment Agreement is hereby amended in its entirety to
read as follows:

(a) The Employment Period shall end on the Expiration Date and the Consulting
Period shall end on the Consulting Period Expiration Date; provided, that (i)
the Employment Period or Consulting Period, as applicable, shall terminate prior
to such dates immediately upon Executive’s resignation, death or Disability and
(ii) the Employment Period and Consulting Period may be terminated by resolution
of the Board, with or without Cause at any time prior to such dates.  Except as
otherwise provided herein, any termination of the Employment Period or
Consulting Period by the Company shall be effective as specified in a written
notice from the Company to Executive.

5.

Section 4(b) of the Employment Agreement is hereby amended in its entirety to
read as follows:

(b)If the Employment Period is terminated by the Company prior to the Expiration
Date:

(i) by resolution of the Board (other than for Cause) or by Executive resigning
for Good Reason, Executive shall be entitled to receive (1) all previously
earned and accrued but unpaid Base Salary and vacation and unpaid business
expenses up to the date of such termination, (2) any unpaid bonus earned by
Executive for the fiscal year prior to the Termination Year, but then unpaid,
and any other amounts owed under Section 3(i), (3) the pro rata portion of
Executive’s Target Bonus (pursuant to Section 3(b) hereof) during the
Termination Year, to the extent targets thereunder are achieved for such year,
after such termination, pro rated based on the number of days of the Termination
Year prior to the date of termination, which payment shall be made when the
bonus payments for such Termination Year are otherwise due, (4) severance pay in
the full amount of Base Salary at the time of termination from the date of
termination through the period ending on the first anniversary of the date of
termination, and (5) full continuation of Executive’s hospital, health,
disability, medical and life insurance benefits during the one year severance
period (to the extent any of those benefits cannot be provided by the Company
during the one year severance period, the Company will provide Executive with a
sum of money calculated to permit Executive to obtain the same benefits
individually, grossed up for tax purposes so that Executive remains whole).  The
Executive acknowledges that

2

 

--------------------------------------------------------------------------------

Good Reason shall not occur in connection with the appointment of the
Executive’s successor, effective after December 31, 2020.

(ii) for any other reason, including as a result of Executive’s death,
Disability, voluntary resignation for other than Good Reason, by resolution of
the Board for Cause, expiration of the Employment Period on the Expiration Date,
or if the Consulting Period expires or is terminated by the Company or Executive
for any reason, Executive’s sole entitlement shall be to receive all previously
earned and accrued but unpaid Base Salary, vacation and unpaid business expenses
up to the date of such termination or expiration and Executive shall not be
entitled to any further Base Salary, bonus payments or benefits for that year or
any future year, except as required by Section 3(m) of this Agreement or
applicable law, or to any other severance compensation of any kind.

6.

Section 4(f) of the Employment Agreement is hereby amended in its entirety to
read as follows:

(f) Except as provided in Sections 4(b)(i) and 4(b)(ii) above, (i) all of
Executive’s rights pursuant to Sections  3(c), 3(d), 3(e), 3(f), 3(g), 3(i),
3(j) and 3(k) shall cease upon the termination of the Employment Period and (ii)
all of Executive’s rights pursuant to Section 3(m) shall cease upon the
termination or expiration of the Consulting Period.

7.

Except as specifically set forth herein, the Employment Agreement and all of its
terms and conditions remain in full force and effect, and the Employment
Agreement is hereby ratified and confirmed in all respects, except that on or
after the date of this Amendment all references in the Employment Agreement to
“this Agreement,” “hereto,” “hereof,” “hereunder,” or words of like import shall
mean the Employment Agreement as amended by this Amendment.

8.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and such counterpart together shall constitute one
and the same instrument.

9.

This Amendment, including the validity, interpretation, construction and
performance of this Amendment, shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed in such State, without regard to such State’s conflicts of law
principles.

10.

This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto. The
Employment Agreement, as amended by this Amendment, embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof.

 

[remainder of page intentionally left blank; signature page follows]

 

3

 

--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

 

By: /s/ Michael O’Sullivan

Name: Michael O’Sullivan

Title: Chief Executive Officer

 

 

/s/ Joyce Manning Magrini

________________________

Joyce Manning Magrini

4

 